     Case 2:13-cv-00999-RJS-PMW Document 49 Filed 10/12/18 Page 1 of 3



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

RICK WATSON (pro hac vice)
CHRISTIAN MEJIA (pro hac vice)
Trial Attorneys, Tax Division
U.S. Department of Justice
P.O. Box 683, Ben Franklin Station
Washington, D.C. 20044-0683
Tel: (202) 353-0300
Attorneys for United States

JOHN W. HUBER (#7226)
United States Attorney
Of Counsel

               IN THE UNITED STATES DISTRICT COURT FOR THE
                    DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,           )
                                    )
                Plaintiff,          )
                                    )
v.                                  )   Case 2:13-cv-0999-RJS-PMW
                                    )
SERGIO FERNANDO SOSA and            )
SERGIO CENTRO LATINO                )
                                    )
                 Defendants         )
______________________________________________________________________

UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )   Case 2:16-cv-0352-RJS-PMW
                                    )   (Consolidated)
DAVID H. SOSA; CINTHIA T. C.        )
GALEANO; ALMA ROSE GODINEZ;         )
and SERGIO CENTRO LATINO,           )
                                    )
                  Defendants        )
______________________________________________________________________


                                          1
                                                                          
 
      Case 2:13-cv-00999-RJS-PMW Document 49 Filed 10/12/18 Page 2 of 3



                                    STATUS REPORT

       As directed by the Court, the United States of America, by and through

undersigned counsel, submits the following status report.

       Since the expiration of the discovery period in this case, the counsel for the

United States and counsel for Defendants have discussed potential settlement offers by

telephone and written communication on several occasions. Thus far, those

discussions have not resulted in a settlement proposal that would be acceptable to both

parties as to any of the Defendants in the case.

       Therefore, the United States requests that this Court set a date for a final pretrial

conference and/or trial of this case.

       Respectfully submitted this 12th day of October, 2018.

                                          RICHARD E. ZUCKERMAN
                                          Principal Deputy Assistant Attorney General

                                          /s/Rick Watson
                                          RICK WATSON (pro hac vice)
                                          CHRISTIAN MEJIA (pro hac vice)
                                          Trial Attorneys, Tax Division
                                          U.S. Department of Justice
                                          P.O. Box 683, Ben Franklin Station
                                          Washington, D.C. 20044-0683
                                          Tel: (202) 353-0300
                                          Attorneys for United States

                                          JOHN W. HUBER (#7226)
                                          United States Attorney
                                          Of Counsel




                                             2
 
     Case 2:13-cv-00999-RJS-PMW Document 49 Filed 10/12/18 Page 3 of 3



                              CERTIFICATE OF SERVICE

       It is hereby certified that service of the foregoing was completed on October 12,

2018, by filing that document through the Court’s electronic filing system, which effected

service on the following:

       TESSA MEYER SANTIAGO
       Lincoln Law, LLP
       921 W. Center
       Orem, Utah 84507

       Attorneys for Defendants




                                                       /s/Rick Watson
                                                       Rick Watson
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice




                                            3
 
